Case: 14-11497    Date Filed: 04/14/2015     Page: 1 of 10


                                                               [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-11497
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:13-cv-01532-ODE



JACKIE LYONS,

                                                    Plaintiff - Appellant,

versus

MICHAEL O'QUINN,
Administrator of the Estate of Anna St. Laurent,
HUMANA MARKET POINT, INC.,
HUMANA, INC.,

                                                    Defendants - Appellees.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (April 14, 2015)

Before MARCUS, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:
             Case: 14-11497     Date Filed: 04/14/2015   Page: 2 of 10


      This appeal arises out of a fatal car accident that occurred in Georgia in

2009. Jackie Lyons, a citizen of Georgia, suffered injuries as a result of the

accident, and Anna St. Laurent, the driver of the other car, died as a result of her

injuries. Ms. Lyons filed a diversity action in the Northern District of Georgia

against Ms. St. Laurent’s estate and Ms. St. Laurent’s employer.           Michael

O’Quinn, the administrator of Ms. St. Laurent’s estate, moved to dismiss the

complaint for lack of subject-matter jurisdiction, arguing that because he, Ms. St.

Laurent, and Mr. Lyons were all citizens of Georgia, complete diversity was

lacking. Mr. Lyons responded and in part urged the district court to dismiss Mr.

O’Quinn—the non-diverse defendant—as a dispensable party in order to preserve

diversity jurisdiction. The district court rejected Mr. Lyons’ request and dismissed

the case, holding that Mr. O’Quinn was an indispensable party whose presence as a

defendant destroyed diversity jurisdiction.

      We conclude that the district court erred in ruling that Mr. O’Quinn is an

indispensable party and reverse as to that issue. We affirm the district court’s

finding that Mr. Lyons failed to meet his initial burden of establishing complete

diversity.

                                          I

      Mr. Lyons filed suit against Mr. O’Quinn, Humana Market Point, Inc., and

Humana Inc. (collectively “Humana”), alleging that on October 12, 2009, Ms. St.


                                         2
               Case: 14-11497      Date Filed: 04/14/2015      Page: 3 of 10


Laurent negligently drove her vehicle the wrong way on Interstate 20, causing a

collision with the tractor-trailer Mr. Lyons was driving. Mr. Lyons pled damages

in excess of $20,000,000.00 for physical and emotional injuries and loss of

income. He alleged that diversity jurisdiction existed because at the time of the

accident Ms. St. Laurent was a citizen of Russia, and Humana was a citizen of

Kentucky. 1    Mr. Lyons’ claims against Humana are based on the theory of

respondeat superior.

       Mr. O’Quinn moved to the dismiss the complaint under Federal Rule of

Civil Procedure 12(b)(1), arguing that there was no diversity because Ms. St.

Laurent—and consequently her estate, and he as its administrator—were citizens

of Georgia.     In support of his motion, Mr. O’Quinn filed (1) a certified copy of

Ms. St. Laurent’s death certificate (indicating that Ms. St. Laurent was a citizen of

the United States and a resident of Georgia), (2) a copy of Ms. St. Laurent’s I-9

Form (containing the same information), and (3) a certified copy of the petition for

letters of administration filed in probate court in Henry County, Georgia

(indicating that Mr. St. Laurent was domiciled in Georgia).

       In response to Mr. O’Quinn’s motion to dismiss, and in the face of evidence

to the contrary, Mr. Lyons continued to argue that Ms. St. Laurent was a Russian


1
 Mr. Lyons acknowledged that Ms. St. Laurent’s estate and Mr. O’Quinn, as administrator of the
estates, were citizens of Georgia.

                                              3
                Case: 14-11497       Date Filed: 04/14/2015       Page: 4 of 10


citizen at the time of her death, and that, as a result, the district court had “subject-

matter jurisdiction over all the defendants.” Mr. Lyons alternatively argued that to

the extent there was a jurisdictional defect, it could be “cured by dismissing the

non-diverse defendant[,]”—i.e., Mr. O’Quinn, as administrator of the estate—thus

allowing Mr. Lyons to proceed against Humana.

       Mr. O’Quinn responded that he was an indispensable party and could not be

dismissed from the case. He claimed that if he were dismissed and Mr. Lyons was

permitted to proceed against Humana, Ms. St. Laurent’s estate would be at risk of

inconsistent judgments, and Humana would be at risk of “double obligation.”

       The district court ultimately agreed with Mr. O’Quinn and dismissed the

case for lack of subject-matter jurisdiction. In so doing, the district court ruled that

Mr. Lyons had not carried his burden of showing complete diversity, and that

because Mr. O’Quinn was an indispensable party, he could not be dismissed to

cure the jurisdictional defect. 2

                                                II

       We review de novo a district court’s dismissal for lack of subject-matter

jurisdiction. See Babicz v. Sch. Bd. of Broward Cnty., 135 F.3d 1420, 1421 (11th

Cir. 1998).      We review the district court's factual findings with regard to

2
  We have considered Mr. Lyons’s claim on appeal with respect to the constitutionality of 28
U.S.C. § 1332 and find it wholly lacking in merit. Mr. Lyons’ claim that the district court erred
in not transferring his case back to state court is also without merit, as the case was not removed
to federal court.
                                                4
                  Case: 14-11497      Date Filed: 04/14/2015       Page: 5 of 10


jurisdiction for clear error.         See Underwriters at Lloyd's, London v. Osting-

Schwinn, 613 F.3d 1079, 1085 (11th Cir. 2010). We agree with the district court

that Mr. Lyons failed to carry his burden of establishing complete diversity.

Accordingly, we affirm the district court’s order as to this issue.

         “Diversity jurisdiction, as a general rule, requires complete diversity—every

plaintiff must be diverse from every defendant.”                  Palmer v. Hosp. Auth. of

Randolph Cnty., 22 F.3d 1559, 1564 (11th Cir. 1994). “[T]he party invoking the

court's jurisdiction bears the burden of proving, by a preponderance of the

evidence, facts supporting the existence of federal jurisdiction.” McCormick v.

Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002).

         Mr. Lyons presented no evidence supporting his allegation that Ms. St.

Laurent was a Russian citizen at the time of the accident. In fact, when faced with

overwhelming evidence to the contrary, this was all Mr. Lyons could muster:

“Plaintiff maintains that on the day of the decedent’s death in this case she was a

citizen of Russia and that the best evidence of her Russian citizenship would be her

Russian birth certificate[.]” 3 D.E. 9 at 4.


3
    In response to Mr. O’Quinn’s motion to dismiss, counsel for Mr. Lyons stated:

         Plaintiff maintains that a deceased person lacks legal capacity to be a citizen of
         any state or foreign country upon death, especially over two years after death
         when the civil action is filed in federal court. Thus, the representative could not
         legally be a citizen of the state or foreign county of the decedent to maintain
         subject matter jurisdiction pursuant to 28 USC [sic] Section 1332.


                                                 5
                Case: 14-11497        Date Filed: 04/14/2015        Page: 6 of 10


       There is no doubt Ms. St. Laurent was born in Russia. See D.E. 2-4 (Ms. St.

Laurent’s certificate of death, indicating that her place of birth was Russia). Her

place of birth, however, is not determinative on the question of her citizenship for

purposes of diversity jurisdiction. As the district court correctly held, Mr. O’Quinn

presented undisputed proof that Ms. St. Laurent was a citizen of the United States

and a resident of Georgia on the date of the accident. And, it is clear that “the legal

representative of the estate of a decedent shall be deemed to be a citizen only of the

same State as the decedent.” 28 U.S.C. § 1332(c)(2). See also Palmer, 22 F.3d at

1562, 1570 n.1. (citing § 1332(c)(2)).

       The district court correctly ruled that Mr. Lyons failed to meet his burden of

establishing complete diversity and that the parties are not completely diverse.

                                                III

       Having concluded that Mr. O’Quinn’s presence as a defendant destroyed

complete diversity, we next turn to whether Mr. O’Quinn could be dismissed in

order to cure the jurisdictional defect. In determining that Mr. O’Quinn was an

indispensable party, and therefore could not be dismissed from the case to preserve

diversity jurisdiction, the district court explained:


D.E. 9 at 3-4. While we appreciate counsel’s existential argument, we have held that “[w]here
an estate is a party, the citizenship that counts for diversity purposes is that of the decedent, and
she is deemed to be a citizen of the state in which she was domiciled at the time of her death.”
King v. Cessna Aircraft Co., 505 F.3d 1160, 1170 (11th Cir. 2007). There is no question that, on
this record, Ms. St. Laurent was a citizen of Georgia, and therefore, so is Mr. O’Quinn for
diversity jurisdiction purposes.
                                                 6
              Case: 14-11497    Date Filed: 04/14/2015   Page: 7 of 10


      If this case were to proceed, the Court would still have to determine
      issues relevant to St. Laurent—such as whether she was Defendants’
      employee and whether she was acting within the scope of her
      employment at the time of the accident. Because an employer and
      employee can be jointly and severally liable, finding St. Laurent was
      not acting in the scope of her employment in this case could impair or
      impede the estate's ability to protects [sic] its interests.

D.E. 20 at 7. To the extent that the district court held that potential joint and

several tort liability against Ms. St. Laurent’s estate and Humana inextricably led

to the conclusion that Mr. O’Quinn was an indispensable party, it was mistaken.

      We review for abuse of discretion a district court’s decision regarding

whether a party is indispensable. See Winn-Dixie Stores, Inc. v. Dolgencorp, LLC,

746 F.3d 1008, 1039 (11th Cir. 2014). Cf. Laker Airways, Inc. v. British Airways,

PLC, 182 F.3d 843, 847 (11th Cir. 1999) (“We review dismissal for failure to join

an indispensable party for abuse of discretion.”). “‘A district court abuses its

discretion when, in reaching a decision, it applies an incorrect legal standard[.]’”

United States v. Rigel Ships Agencies, Inc., 432 F.3d 1282, 1291 (11th Cir. 2005)

(quoting S.E.C. v. Smyth, 420 F.3d 1225, 1230 (11th Cir. 2005)).

      We recognize that, in determining whether a party is indispensable, a district

court may base its findings “on stated pragmatic considerations, especially the

effect on parties and on litigation.”   In re Torcise, 116 F.3d 860, 865 (11th Cir.

1997).   And it appears that the district court in this case took pragmatic

considerations into account when it found that Mr. O’Quinn was an indispensable


                                          7
              Case: 14-11497     Date Filed: 04/14/2015    Page: 8 of 10


party. There is a binding, bright-line rule, however, which militates against taking

a pragmatic approach in a case like this one. And the rule is that where joint

tortfeasors may be jointly and severally liable, neither tortfeasor is an

indispensable party. See Temple v. Synthes Corp., 498 U.S. 5, 7 (1990) (per

curiam).

      In Temple, the Supreme Court held that tortfeasors who face joint and

several liability are not indispensable parties, explaining that “[i]t has long been the

rule that it is not necessary for all joint tortfeasors to be named as defendants in a

single lawsuit.” Id. (collecting cases). “The Advisory Committee Notes to [the

1966 revision of] Rule 19(a) explicitly state that a tortfeasor with the usual joint-

and-several liability is merely a permissive party to an action against another with

like liability.” Id. (internal quotation marks and citations omitted). We have

applied the same bright-line rule. See, e.g., McCain v. Clearview Dodge Sales,

Inc., 574 F.2d 848, 850 (5th Cir. 1978) (“This Court has held that joint creditors

are ‘jointly and severally’ liable to consumers . . . therefore, [neither is] an

indispensable party because the plaintiff could be awarded judgment against

[either] defendant alone.”); Twentieth Century-Fox Film Corp. v. Teas, 286 F.2d

373, 380 (5th Cir. 1961) (explaining that “under a joint and several obligation the

obligee can sue either or both obligors[,]” and that “[t]he privilege of suing one

without joining the other is a substantial benefit to the obligee which we think


                                           8
               Case: 14-11497       Date Filed: 04/14/2015      Page: 9 of 10


cannot be frustrated by holding that the other several obligor must be joined as an

indispensable party.”). 4 Regrettably, neither party here brought these cases to the

district court’s attention.

       In Georgia, “under the principle of respondeat superior, employers are

generally jointly and severally liable along with the tortfeasor employee for the

torts of employees committed within the scope of employment.” Chorey, Taylor &

Feil, P.C. v. Clark, 539 S.E.2d 139, 140 (2000). This principle, moreover, has

been codified by statute in Georgia. See Ga. Code Ann. § 51-2-2 (West 2015)

(“Every person shall be liable for torts committed by . . . his servant by his

command or in the prosecution and within the scope of his business, whether the

same are committed by negligence or voluntarily.”). Under Temple, then, Mr.

O’Quinn was not an indispensable party.

       As noted earlier, the district court held that because joint and several liability

applied, Mr. O’Quinn was a necessary and indispensable party to the litigation.

We conclude that the district court applied the incorrect legal standard, and thus,

abused its discretion when it denied Mr. Lyons’s request to dismiss Mr. O’Quinn

as a dispensable party. See Rigel Ship Agencies, Inc., 432 F.3d at 1291. Binding

precedent dictates that Mr. O’Quinn is not an indispensable party even though
4
  We note that Georgia courts apply the same rule. See, e.g., Georgia Dep't of Revenue v.
Moore, 762 S.E.2d 184, 186 (2014) (“[U]nder Georgia law, a jointly and severally liable person
is not a necessary party to a lawsuit involving another such person.”); Hillside Orchard Farms,
Inc. v. Murphy, 473 S.E.2d 181, 185 (1996) (“Even in a case based on the principle of respondeat
superior, a master may be sued alone.”).
                                               9
                Case: 14-11497   Date Filed: 04/14/2015   Page: 10 of 10


there is joint and several liability and even though Humana’s liability is predicated

on Ms. St. Laurent’s alleged negligence.

                                          IV

      We affirm the district court’s ruling that Mr. Lyons failed to establish

diversity jurisdiction. But we reverse the district court’s ruling that Mr. O’Quinn

was an indispensable party, and we remand for further proceedings consistent with

this opinion.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                           10